DISMISS and Opinion Filed October 16, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00934-CV

                            LOUELLA CLANTON, Appellant
                                       V.
                        JASON MATTHEW CUNNINGHAM, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-06335-E

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Louella Clanton appeals from the trial court’s summary judgment in favor of Jason

Matthew Cunningham. Appellant filed her first brief on March 15, 2018. By order dated March

27, 2018, we informed appellant the brief she filed failed to comply with Texas Rule of Appellate

Procedure 38.1. We ordered appellant to file an amended brief correcting the noted deficiencies

by April 16, 2018 and cautioned her that failure to comply may result in dismissal of the appeal

without further notice. Appellant filed an amended brief April 16, 2018, but it was also deficient.

By letter dated April 30, 2018, we again informed appellant her brief was deficient, provided her

an opportunity to file an amended brief within ten days, and cautioned her that failure to file a

compliant brief may result in dismissal of her appeal. She filed a second amended brief May 30,

2018, and it too is deficient. Specifically, the brief is deficient in that, among other things, (1) it
does not contain a concise statement of the case, the course of proceedings, and the trial court’s

disposition of the case supported by record reference; (2) it does not contain a concise statement

of the facts supported by record references; and (3) the argument does not contain appropriate

citations to authorities and to the record. See TEX. R. APP. P. 38.1(d), (g), (i).

        Although individuals have the right to represent themselves as pro se litigants in civil cases,

they are required to follow the same rules of appellate procedure that licensed attorneys are

required to follow. See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex.

App.—Dallas 2010, no pet.). Appellate court judges are not responsible for “identifying possible

trial court error” or favorable facts or law to support parties’ contentions. Id. Importantly, under

rule 38.1(f), the court “must be able to discern what question[s] of law [it] will be answering.”

Id. at 896. A brief fails if it does not articulate the issues to be answered by the court. Id. If a

brief articulates the issues to be decided by the court, “then rule 38.1(i) calls for the brief to guide

[the court] through the appellant’s argument with clear and understandable statements of the

contentions being made.”       Id.   Under rule 38.1(i), appellant’s argument must make direct

references to facts in the record and applicable legal authority. Id. A brief fails under rule 38.1(i)

if the court must speculate or guess as to the contentions being made or if record references are

not provided. Id.

        Appellant’s brief does not contain any references to facts in the record. The only reference

to authority in the “argument” section of her brief cites “Tex transp. Code §545.15(f)”; no such

section exists. Without direct references to the facts in the record and applicable legal authority,

appellant’s brief does not comply with the requirements under rule 38.1 and leaves us to speculate

or guess at the contentions being made. See Bolling, 315 S.W.3d at 896. Therefore, appellant’s

brief fails.




                                                 –2–
       Appellant has failed to comply with the briefing requirements of our appellate rules after

having been given numerous opportunities to do so. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 38.8(a)(1); 42.3(b). (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE



170934F.P05




                                              –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LOUELLA CLANTON, Appellant                        On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-17-00934-CV        V.                      Trial Court Cause No. CC-16-06335-E.
                                                   Opinion delivered by Chief Justice Wright.
 JASON MATTHEW CUNNINGHAM,                         Justices Evans and Brown participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered October 16, 2018.




                                             –4–